Citation Nr: 0414912	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a back disability.

2.	Entitlement to service connection for a left knee 
disability.

3.	Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1968.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision in which 
the RO denied service connection for a back disability, a 
left knee disability, and bilateral hearing loss.  The 
veteran filed a notice of disagreement (NOD) in July 2003, 
and a statement of the case (SOC) was issued in August 2003.  
The veteran filed a substantive appeal in October 2003.  

The Board notes that prior to the April 2004 certification of 
this case by the RO to the Board, in October 2003, the 
veteran appointed The American Legion as his new 
representative, to replace the North Carolina Division of 
Veterans Affairs.  The Board recognizes the change in 
representation.  

The Board also points out that the veteran in April 2003 
filed a claim for non-service connected pension.  As this 
claim has not been adjudicated by the RO, the matter is not 
properly before the Board, and it is thus referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claims on appeal has been accomplished.

2.	There is no competent and probative evidence of record 
that the veteran currently has a back disability.

3.	There is no competent and probative evidence of record 
that the veteran currently has a left knee disability.

4.	There is no competent and probative evidence of record 
that the veteran currently has bilateral hearing loss 
recognized as a disability for VA purposes.
CONCLUSIONS OF LAW

1.	The criteria for service connection for a back disability 
have not been met.      38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

2.	The criteria for service connection for a left knee 
disability have not been met.      38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2003).

3.	The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

Through the January 2004 supplemental SOC (SSOC), August 
2003 SOC, and the RO's letter of May 2003, the RO notified 
the veteran and his representative of the legal criteria 
governing the claims, the evidence that has been considered 
in connection with the appeal, and the bases for the denial 
of the claims.  Thus, the Board finds that the veteran and 
his representative have received sufficient notice of the 
information and evidence needed to support the claims.  
Pursuant to the January 2004 SSOC, August 2003 SOC, and the 
RO's letter of May 2003, the veteran and his representative 
have also been afforded various opportunities to present 
evidence and argument in support of the claims.  The RO's 
May 2003 letter in particular requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any outstanding VA treatment records, private medical 
records, or other federal records, as well as requested that 
the veteran submit any treatment records or service medical 
records (SMRs) in his possession.  Through this letter, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held 
that proper VCAA notice should notify the veteran of: (1) 
the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In that case,
the Court determined that VA had failed to demonstrate that 
a lack of such a pre-
adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A.     § 7261(a)], 
the Court shall take due account of the rule of prejudicial 
error.").

In the case now before the Board, the documents meeting the 
VCAA's notice
requirements were provided both before and after the rating 
action on appeal.
However, the Board finds that any lack of pre-adjudication 
notice in this case
has not, in any manner, prejudiced the veteran.  As 
indicated above, the RO
issued the August 2003 SOC explaining what was needed to 
substantiate the claims, within two months of the June 2003 
rating decision on appeal; the veteran was thereafter 
afforded the opportunity to respond.  Moreover, the RO 
specifically notified the veteran of the VCAA duties to 
notify and assist in its May 2003 letter, and the veteran 
responded in a statement dated that same month that he had 
no further evidence to submit in support of his claims.  The 
veteran further indicated in another May 2003 statement that 
although he has received medical treatment for one or more 
of his claimed disabilities, the corresponding medical 
records are unavailable because the treating physicians 
cannot be contacted.  Additionally, the veteran has not 
informed the RO of outstanding treatment records at any 
other point during the pendency of this appeal.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Significantly, moreover, there is no indication whatsoever 
that there is any outstanding relevant evidence that the RO 
has not already obtained, or that any additional action is 
needed to comply with the duty to assist the veteran.  The 
veteran has been given opportunities to submit evidence to 
support his claims, and has submitted a September 2003 
statement from a private chiropractor, in which this 
chiropractor indicated that patient records were no longer 
available from his office. Additionally, the veteran has not 
identified any further sources of medical evidence to 
include from any private treatment providers.  In 
particular, as noted above, the veteran explained in his May 
2003 statement that while he has received treatment for his 
claimed disabilities, the accompanying medical records are 
unavailable because the treating physicians cannot be 
contacted.  Nor has the veteran otherwise identified any 
outstanding pertinent evidence that has not been obtained.  
The Board also notes in this respect that the veteran has 
stated both in May 2003 correspondence with the RO and in 
his October 2003 substantive appeal that all available 
evidence has been submitted.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims on appeal.

II.	Background

The veteran served on active duty with the Army from June 
1966 to March 1968.  The veteran's induction examination 
report noted an unsubstantiated history of bilateral knee 
discomfort.  The veteran was listed as eligible for 
induction, however, he was assigned under his PULHES profile 
a 2 for the category of lower extremities.  (PULHES refers to 
the six categories into which a physical profile is divided.  
The P stands for physical capacity or stamina; the U for 
upper extremities; the L for lower extremities; the H for 
hearing and ear; the E for eyes; and the S stands for 
psychiatric.  The number 1 indicates that an individual 
possesses a high level of medical fitness and, consequently 
is medically fit for any military assignment.)

The veteran's SMRs also include June 1966 treatment records 
from during the second week of basic training, documenting 
the veteran's subjective complaint of pain in both knees.  It 
was also noted that the veteran had no other symptoms, and 
that there was no indication that the veteran had any 
swinging, locking, or swelling of his knees.  A subsequent 
orthopedic examination and x-ray of the veteran's knees 
indicated that the condition of both knees was completely 
normal.  At separation, no knee related problems were noted, 
and the veteran received an assessment of a 1 under all 
aspects of the PULHES criteria, including for the category of 
lower extremities for which he had previously received a 2.  

With regard to the veteran's claimed back disability, the 
veteran's SMRs contain no reference to symptoms of or 
treatment for such condition.

As to the veteran's claimed bilateral hearing loss, there are 
also no specific references in SMRs to complaints, symptoms, 
or treatment.  At induction, audiometric evaluation revealed 
pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
        
10
       
15
-
60
LEFT
10
15
10
-
40

On audiological evaluation at separation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
-5
-5
LEFT
0
0
-5
-5
-5

The report of the separation examination included no 
discussion as to the reason for the marked difference in pure 
tone thresholds at 4000 Hertz at induction and separation.  

Two months later, in March 1968, the veteran signed a 
statement to the effect that to the best of his knowledge 
there had been no change in his medical condition since his 
separation examination. 

In a May 2003 statement, the veteran indicated that he was 
treated for knee problems prior to service and continued to 
experience these problems in service, and also that he 
injured his back during basic training.  The veteran also 
explained that he repeatedly went on sick call for both of 
these problems, and that he was frequently directed to take 
APC (aspirin, phenacetin and caffeine) by military 
physicians.  The veteran further contended that his hearing 
was damaged in service during advanced training at signal 
school where he was continuously exposed to high frequency 
noise, and again while working at a craft shop in close 
proximity to motorized saws and other machinery.  He then 
stated that following service, he continued to experience 
knee and back problems, and that he currently has pain in his 
back, knees, and in joints throughout his body, and is unable 
to climb, bend, or lift objects.  

In its June 2003 rating decision, the RO denied the veteran's 
claims for service connection for a back disability, a left 
knee disability, and bilateral hearing loss.
 
A September 2003 letter from private chiropractor Carl R. 
Tisdale stated that he had treated the veteran for chronic 
lumbosacral strain, with sciatic neuralgia, from February 
1979 to 1988, and that patient records were no longer 
available from his office.  The chiropractor also indicated 
that prior to 1979, the veteran had received chiropractic 
treatment from another practitioner. 

III.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by service.  38 C.F.R. §§ 3.102, 3.303(d).  

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

As regards the claims on appeal, service connection must be 
denied because the first essential criterion for a grant of 
service connection-competent evidence of the claimed 
disability-has not been met for each of the claims.  As 
noted above, service medical records do not include any 
evidence of a back or knee condition.  While the induction 
examination report included findings suggesting bilateral 
hearing loss, the normal separation examination results cast 
doubt on the veracity of the induction findings, clearly 
indicating no permanent hearing loss in service.  Since 
service, and, more specifically, in connection with the 
current claims, there simply is no evidence of current 
symptoms of or treatment for a back disability, left knee 
disability, or bilateral hearing loss.  With respect to the 
veteran's claimed back condition in particular, he has 
submitted a September 2003 letter from a private chiropractor 
noting that he was treated for chronic lumbosacral strain, 
with sciatic neuralgia prior to February 1979, and up until 
1988, however, there is no evidence of record of any 
chiropractic or other treatment for a back condition 
following 1988.  The veteran has neither presented, nor 
alluded to the existence of any VA or private treatment 
and/or evaluation records that could provide competent and 
probative evidence that the veteran presently has one or more 
of the currently claimed disabilities. 

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Moreover, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in itself constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
aff'd sub nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 
(1998). 

The Board has considered the veteran's assertions in 
connection with each claim on appeal.  While the Board does 
not doubt the sincerity of his belief that he currently has a 
back disability, left knee disability, and bilateral hearing 
loss as a result of service, as a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on a 
medical matter.  A layperson such as the veteran can 
certainly testify about his current symptoms; however, he is 
not competent to diagnose himself as having any one of the 
claimed disabilities, or to provide a medical opinion linking 
any such disability(ies) to service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

In the absence of competent and probative medical evidence 
establishing that the veteran has any of the disabilities for 
which service connection is sought, the claims for service 
connection for back disability, left knee disability, and 
bilateral hearing loss must be denied.  As the competent 
evidence neither supports any claim, nor is in relative 
equipoise on the question of the existence of any currently 
claimed disability-the determinative question in each case-
the benefit-of-the-doubt doctrine is not applicable in the 
adjudication of these claims.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Service connection for a back disability is denied.

Service connection for a left knee disability is denied.

Service connection for bilateral hearing loss is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



